Citation Nr: 1740338	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-45 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1983 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim on appeal.

The Veteran testified before the undersigned at an April 2012 Travel Board hearing. A transcript of the hearing is included in the claims file.

Most recently, in April 2017, the Board remanded this issue for additional development; the claims file has been returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserted, during his April 2012 Board hearing, that his current low back disability is related to service on the basis that he served as an electrician's mate aboard an aircraft carrier, many stories high, and he carried equipment up and down stairs.  He reported that he sought treatment for his low back complaints and was diagnosed during service with back spasms. 

The Veteran's service treatment records are unavailable.  His VA treatment records dated during the appeal, and in the years prior, indicate that he complained of low back pain, without diagnosis of a low back disability, until recently.  On VA examination, in May 2014, the examiner did not diagnose the Veteran with a low back disability, however, in May 2016; computed tomography (CT) revealed degenerative disc disease of the lumbar spine. 
As the Veteran has now been diagnosed with a low back disability, the Board finds that a VA examination is in order to determine the etiology thereof.  The Board, in its March 2014 Remand, when it requested that the AOJ afford the Veteran a VA examination, directed the examiner, for the purposes of the opinion, despite the absence of service treatment records, to accept as fact that the Veteran was treated in service for back spasms.  On remand, the AOJ should afford the Veteran a VA examination as to his low back disability and obtain an adequate etiological opinion that considers the Veteran's lay statements as to in-service and post-service low back symptoms.

The most recent VA treatment records associated with the claims file are dated in January 2017.  On remand, the AOJ should obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the claims file the Veteran's VA treatment records dated since January 2017.

2. Then, schedule the Veteran for a VA examination with an appropriate examiner as to his low back disability.  All indicated tests and studies should be conducted.

(a) The examiner should specifically comment as to whether the Veteran has a diagnosis of arthritis of the low back.

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any low back disability, including, but not limited to degenerative disc disease, had its clinical onset during active service, specifically considering the Veteran's assertion that he received in-service treatment for muscle spasms in his back, and his description of his in-service duties as an electrician's mate carrying equipment up and down stairs on an aircraft carrier, and his report of post-service low back symptoms.

(c) For any arthritis diagnosed, the examiner should opine as to whether it is at least as likely as not that the Veteran's arthritis of the low back was manifest to a compensable degree within one year of separation from service in May 1986.

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  It is critically necessary that the examiner discuss the underlying medical rationale of the opinions, if necessary citing to specific evidence in the record.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3. Readjudicate the Veteran's claim in light of the additional evidence.  If his claim is not granted to his satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




